Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-20 is the inclusion therein of the limitations of engaging at least one slitter a first location; printing a calibration target onto a print medium; transporting the print medium across the at least one slitter to cut the print medium; determining a calibration offset based on the position of the cut on the calibration target; receiving a print task; and printing the print task using the calibration offset. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 6,536,892 to Chang et al. is considered to be the closest prior art which discloses (col.3, lines 24-44) fiducial marks are printed along with the photographic images using the same print heads. When the fiducial mark is detected, a cutter can utilize the information as to the location of the fiducial mark to reduce the magnitude of the offset error of the print and position the sheet so as to locate an adjacent edge of the photographic image at a cutting location. The cutter mechanism can determine the gain error, due to variations in drive rollers, by measuring the distance between two fiducial marks a fixed distance apart, and adding a compensation factor, either dynamically or with a calibration print. However, in Chang et al., cutting is done subsequently to the fiducial marks being detected.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853